Per Curiam. This claim arises out of an incident that occurred on April 20, 1977. Leonard H. Turner seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1977, ch. 70, par. 71 et seq. This Court has carefully considered the application for benefits submitted on the form prescribed by the Court, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That on April 20, 1977, the victim was shot by an offender known to him. The incident occurred in a tavern at 723 S. Kedzie, Chicago, Illinois, following a dice game. Police investigation revealed that the offender had lost a sum of money in the dice game to the victim and other participants. The offender, angered by his losing money, announced a robbery and then shot the victim. The victim was taken to Mount Sinai Hospital for treatment of a gunshot wound to his back. 2. That section 3(f) of the Act states that a person is entitled to compensation under the Act if the injury to or the death of the victim was not substantially attributable to the victim’s wrongful act or substantial provocation of the assailant. 3. That it appears from the investigatory report and the police report that the Claimant’s injury was substantially attributable to the Claimant and the offender participating in a dice game for money. 4. That the Claimant has not met a required condition precedent for compensation under the Act. It is hereby ordered that this claim be, and is, hereby denied.